244 F.2d 314
UNITED STATES of America, Plaintiff-Appellee,v.Pasquale POLIMENI, Defendant-Appellant.
No. 311, Docket 24455.
United States Court of Appeals Second Circuit.
Argued May 16, 1957.Decided May 16, 1957.

James J. Hanrahan, New York City, for defendant-appellant.
Paul W. Williams, U.S. Atty. for the Southern Dist. of New York, New York City (Herbert M. Wachtell, Asst. U.S. Atty., New York City, of counsel), for plaintiff-appellee.
Before CLARK, Chief Judge, and SWAN and POPE, Circuit Judges.
PER CURIAM.


1
Order affirmed in open court.